UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Middlesex Water Company (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: 1500 Ronson Road P.O. Box 1500 Iselin, New Jersey 08830-0452 Tel. (732) 634-1500 Fax (732) 638-7515 NASDAQ Stock Market Symbol: MSEX April 11, 2008 Dear Stockholder: You are cordially invited to attend Middlesex Water Company’s Annual Meeting of Stockholders.The meeting will be held on Wednesday, May 21, 2008 at 11:00 a.m. at the office of the Company, 1500 Ronson Road, Iselin, New Jersey. Information about the meeting is presented in the following Notice of Annual Meeting of Stockholders and Proxy Statement.The Company’s Annual Report for the year ended December 31, 2007 accompanies this proxy statement. At the meeting, management will report on the company’s financial status, operations and other activities during 2007 and our outlook and goals for 2008.We welcome this opportunity to meet with our stockholders and look forward to your comments and questions. We hope that you will plan to attend the annual meeting.If you are unable to attend in person, we urge you to participate in the meeting by voting your shares of common stock by signing, dating and completing the enclosed proxy and returning it in the accompanying envelope.Please refer to the instructions on the enclosed proxy card. We look forward to seeing you on May 21st. Sincerely, J. Richard Tompkins Chairman of the Board A Provider of Water, Wastewater and Related Products and Services (This page intentionally left blank.) TABLE OF CONTENTS Page PROXY STATEMENT Notice of Meeting 1 ABOUT THE ANNUAL MEETING Questions and Answers 2 GOVERNANCE 4 Board Matters 4 Board Committee Assignments 4 Committees of the Board 4 Availability of Corporate Governance Materials 5 SECURITY OWNERSHIP OF DIRECTORS, MANAGEMENT AND CERTAIN BENEFICIAL OWNERS 6 PROPOSAL 1 – ELECTION OF DIRECTORS 7 Nominees for Election as Directors with Terms Expiring in 2011 – Class III 7 Directors Whose Terms Continue Beyond the 2008 Annual Meeting and Who Are Not Subject to Election This Year 8 PROPOSAL 2 – APPROVAL OF THE NEW 2 PLAN 10 PROPOSAL 3 – APPROVAL OF THE OUTSIDE DIRECTOR STOCK COMPENSATION PLAN 11 COMPENSATION DISCUSSION AND ANALYSIS 12 Summary Compensation Table – 2007 and 2006 14 Schedule A, Summary – All Other Compensation – 2007 and 2006 14 Grants of Plan-Based Awards - 2007 15 Outstanding Equity Awards - 2007 15 Option Exercises & Stock Vested - 2007 15 Pension Benefits - 2007 16 Director Compensation - 2007 16 DIRECTORS’ ANNUAL RETAINER AND MEETING FEES 17 CHANGE IN CONTROL AGREEMENTS 17 COMPENSATION COMMITTEE INTERLOCKS ANDINSIDER PARTICIPATION 18 COMPENSATION COMMITTEE REPORT 19 AUDIT COMMITTEE REPORT 20 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FEES 21 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ATTENDANCE AT ANNUAL MEETING 21 STOCKHOLDER PROPOSALS FOR THE 2008 ANNUAL MEETING 22 OTHER MATTERS 22 MINUTES OF THE 2 STOCKHOLDERS 22 EXHIBIT A-Middlesex Water Company 2008 Restricted Stock Plan 23 EXHIBIT B-Outside Director Stock Compensation Plan 27 DIRECTIONS TO MIDDLESEX WATER COMPANY 29 (This page intentionally left blank.) 1500 Ronson Road Iselin, New Jersey08830-0452 732-634-1500 www.middlesexwater.com NOTICE OF 2 To the Stockholders of Middlesex Water Company: NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders of MIDDLESEX WATER COMPANY will be held at the office of the Company, 1500 Ronson Road, Iselin, New Jersey on Wednesday, May 21, 2008 at 11:00 a.m. to consider and vote upon the following proposals: 1.
